Name: Commission Regulation (EC) No 1642/1999 of 27 July 1999 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector
 Type: Regulation
 Subject Matter: prices;  plant product;  EU finance;  agricultural policy;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 1999 L 195/3 COMMISSION REGULATION (EC) No 1642/1999 of 27 July 1999 amending Regulation (EEC) No 1713/93 establishing special detailed rules for applying the agricul- tural conversion rate in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular Article 6(3), Article 28(8) and Article 28a(5) thereof, (1) Whereas Article 1 of Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (3), as last amended by Regulation (EC) No 624/1999 (4), states that the minimum sugar beet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levy and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question; (2) Whereas during the period from 1 July to 31 December 1998 the applicable rate was that calculated using the method laid down in Article 1 of Regulation (EEC) No 1713/93, while from 1 January 1999, by virtue of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (5), the only conversion rate applicable is that between the euro and the currencies of those Member States adopting the euro as fixed by Council Regulation (EC) No 2866/98 (6); whereas, therefore, application of the euro conversion rate throughout the 1998/1999 marketing year would result in the retroactive applica- tion of a different rate from that which would be fixed if the method established by Regulation (EEC) No 1713/93 were applied to the participating Member States, and would fail to recognise the legitimate expectations oper- ators have concerning the calculation method for conversion rates applicable to certain payments in the sugar sector; (3) Whereas, therefore, two conversion rates should be applied to the 1998/1999 marketing year, one for the period 1 July to 31 December 1998 equivalent to the average, pro rata temporis, of the agrimonetary conver- sion rates and the euro conversion rate during that marketing year, and, for the period 1 January to 30 June 1999, the euro exchange rate fixed by Regulation (EC) No 2866/98; (4) Whereas, to permit application to those payments of the rate resulting from the average pro rata temporis of the above conversion rates, special operative events for the amounts due under the minimum sugar beet prices and the production and additional levies should also be fixed; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1713/93 is amended as follows: 1. the following Article 1a is added: Article 1a For the 1998/1999 marketing year and for participating Member States within the meaning of Article 1 of Regula- tion (EC) No 2799/98, 1. the following rates are applicable for the conversion of the minimum sugar beet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levies and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation:  the special agricultural conversion rate indicated in Annex II for the period 1 July to 31 December 1998,  the conversion rate fixed by Regulation (EC) No 2866/98 for the period 1 January to 30 June 1999; 2. the following operative events shall be established for the application of the rates referred to in point 1:  for the amounts due as payment of the minimum sugar beet prices referred to in Article 5 of Regula- tion (EEC) No 1785/81: the first day of the marketing year,  for the amounts due as payment of the production levy and the additional levy referred to, respectively, in Articles 28 and 28a of that Regulation: the first day of the marketing year. 2. the Annex to this Regulation is added as Annex II. (1) OJ L 177, 1.7.1981, p. 4. (2) OJ L 159, 3.6.1998, p. 38. (3) OJ L 159, 1.7.1993, p. 94. (4) OJ L 78, 24.3.1999, p. 9. (5) OJ L 349, 24.12.1998, p. 1. (6) OJ L 359, 31.12.1998, p. 1. EN Official Journal of the European Communities 28. 7. 1999L 195/4 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to the amounts due as minimum sugar beet and production and additional levies during the 1998/1999 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1999. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX II Special agrimonetary conversion rate to be applied in the Member States adopting the euro to the amounts due as minimum sugar beet prices and production and additional levies in the sugar sector during the period 1 July to 31 December 1998 1 EUR = 40,6384 Belgian or Luxembourg francs 1,96999 German marks 167,369 Spanish pesetas 6,62416 French francs 0,792079 Irish pounds 1955,25 Italian lire 2,21995 Dutch guilders 13,8598 Austrian schillings 201,844 Portuguese escudos 5,98726 Finnish markkaa